Exhibit 10.2

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to Employment Agreement (“Addendum”), dated this 28th day of
August, 2010, is among The Kansas City Southern Railway Company, a Missouri
corporation (“KCSR”), Kansas City Southern, a Delaware corporation (“KCS”) and
David L. Starling, an individual (“Executive”) (collectively, the “Parties”).

WHEREAS, Executive is currently employed as the President and CEO of KCSR and
also serves as the President and COO of KCS.

WHEREAS, Executive, KCSR and KCS previously entered into an Employment Agreement
executed as of September 10, 2008 (the “Agreement”), which sets forth the terms
and conditions of Executive’s employment by KCSR; and

WHEREAS, the Parties desire to amend the Agreement for purposes of reassigning
the role of the Executive.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, it is agreed by and among KCSR, KCS and Executive that the Agreement
is amended effective August 1, 2010, as follows:

1. Paragraph 1 of the Agreement is hereby deleted in its entirety, and the
following new Paragraph 1 is inserted in lieu thereof:

“1. Employment. KCSR herby continues to employ the Executive as its President
and Chief Executive Officer. Further, Executive shall serve as President and
Chief Executive Officer (“CEO”) of KCS. As President and CEO of KCS, Executive
shall report directly to the Executive Chairman of KCS. The President and CEO of
KCS is the top non-Chairman executive of KCS. The President and CEO of KCS shall
be responsible for executing the strategic vision of KCS, and ensuring the day
to day operations of KCS are aligned with this vision. The President and CEO of
KCS is responsible for both developing and implementing short, intermediate and
long–range objectives, policies, and procedures for KCS. With the Executive
Chairman of KCS, or the Chairman of the Board of Directors of KCS, the President
and CEO of KCS shall represent KCS to stockholders, the financial community,
government, and the general public. The President and CEO of KCS shall
coordinate with the Executive Chairman of KCS, or the Chairman of the Board of
Directors of KCS, to ensure that KCS achieves and maintains a satisfactory
competitive position within the rail and transportation industry. The President
and CEO of KCS shall also have such other titles, duties, powers and
responsibilities as may be prescribed or delegated from time to time by the
Executive Chairman of KCS or the Chairman of the Board of Directors of KCS.
Executive hereby accepts such employment and shall faithfully perform
Executive’s duties under this Agreement to the best of Executive’s ability and
Executive shall devote substantially all of Executive’s working time and efforts
to the business and affairs of KCS and KCSR, and their respective subsidiaries,
joint ventures and affiliates (collectively, “Affiliate(s)”).”

2. Except as otherwise expressly set forth in this Addendum, the Agreement shall
remain unchanged and in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum to Employment
Agreement as of the date set forth above, but effective as of August 1, 2010.

 

EXECUTIVE    

CHAIRMAN, COMPENSATION AND

ORGANIZATION COMMITTEE OF THE

BOARD OF DIRECTORS OF

KANSAS CITY SOUTHERN

/s/ David L. Starling

      By:  

/s/ Terrence P. Dunn

David L. Starling       Terrence P. Dunn

 

THE KANSAS CITY SOUTHERN

RAILWAY COMPANY

By:  

/s/ John E. Derry

  John E. Derry   Senior Vice President Human Resources

 

2